Title: To George Washington from Henry Knox, 16 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War department July 16, 1794
               
               I have the honor to submit a letter of the 9th Instant from General Chapin, just received by express, and enclosing a Copy of the proceedings at Buffaloe Creek on the 4th Instant.  The Secretary of State Attorney General and myself met this morning upon this business, and the Secretary of State was to draft a letter to the Governor conformably to our opinion, to be submitted for your correction or approbation.  Therefore after you have perused the dispatches now submitted, Mr Dandridge will be so good as to transmit them to the Secretary of State. I have the honor to be Sir, with perfect respect Your obedient Servant
               
                  H. Knox
               
            